Appeal from an order of the Supreme Court, Cattaraugus County (Larry M. Himelein, A.J.), entered January 9, 2006 in a personal injury action. The order denied as moot the cross motion of defendant June A. Brown for summary judgment dismissing the cross claim of defendant Great Lakes Energy Partners, L.L.C. for contractual indemnification.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.